Citation Nr: 0125698	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  91-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
lumbar intervertebral disc syndrome (low back disability), 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for the residuals of 
amputation of the distal phalanx of the left little finger 
(left little finger disability), currently evaluated as 
noncompensably disabling.  

3.  Entitlement to an increased rating for a neurogenic 
bladder, currently evaluated as 40 percent disabling.  

4.  Entitlement to an increased rating for the residuals of a 
rib injury, currently evaluated as noncompensably disabling.  

5.  Entitlement to an increased rating for the residuals of a 
head injury, currently evaluated as noncompensably disabling.  

6.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected post-traumatic 
stress disorder (PTSD), prior to March 11, 1993.

7.  The propriety of the current 10 percent rating assigned 
for the veteran's service-connected PTSD.

8.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected impairment of 
bowel function (bowel disability), prior to September 18, 
1995.

9.  The propriety of the current 10 percent rating assigned 
for the veteran's service-connected bowel disability.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from numerous rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which among other things, denied 
entitlement to increased ratings for the veteran's service-
connected low back and left little finger disabilities; his 
neurogenic bladder; the residuals of in-service rib and head 
injuries; and to a TDIU.  In addition, the RO granted service 
connection for PTSD and bowel disability and the veteran has 
challenged the propriety of the initial evaluations assigned 
for these conditions.  The veteran perfected timely appeals 
of these determinations to the Board.

When this matter was initially before the Board in January 
1992, his claims seeking service connection for a bowel 
disability and for a disorder of the lower extremities, each 
asserted on a secondary basis, as well as to increased 
ratings and to a TDIU, were remanded to the RO for further 
development and adjudication.  The Board again remanded this 
matter in March 1996, together with his claims challenging 
the ratings assigned for his newly service-connected PTSD and 
bowel disability.  Thereafter, in a January 2000 decision, 
the Board denied service connection for a disorder of the 
lower extremities and to a compensable rating for his 
service-connected impotence; thus neither of these issues is 
currently on appeal.  In that same decision, however, the 
Board remanded each of the veteran's claims seeking higher 
ratings for the conditions noted on the title page as well as 
to a TDIU.  The RO complied with the directives of the 
January 2000 remand; however, as it has confirmed and 
continued each of its prior determinations, this matter has 
been returned to the Board for further appellate review.

In addition, because the veteran has disagreed with the 
initial ratings assigned for his PTSD and bowel disability, 
the Board has recharacterized these claims on the title page 
as involving the propriety of the initial evaluations.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, 
since the RO increased the evaluations of the veteran's PTSD 
and bowel disability from noncompensably to 10 percent 
disabling, effective March 11, 1993, and September 18, 1995, 
respectively, and because the increases in these evaluations 
do not represent the maximum ratings available for either of 
the disabilities, the veteran's claims challenging the 
propriety of the initial evaluations for these conditions 
remain in appellate status.  Id; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  In light of the foregoing, the Board has 
identified these issues as reflected on the title page.

As a final preliminary matter, in October 2001 the veteran 
submitted pertinent evidence directly to the Board.  Later 
that same month, The American Legion, on the veteran's 
behalf, waived initial RO consideration of the evidence, 
which will be considered by the Board in connection with the 
instant appeal.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's low back disability is manifested by severe 
limitation of lumbar spine motion as well as persistent 
symptoms that are compatible with sciatic neuropathy, 
including characteristic pain and muscle spasm; resolving all 
reasonable doubt in the veteran's favor, the service-
connected low back disability is productive of pronounced 
residual impairment.

3.  The veteran's left little finger is amputated at a point 
approximately one-half inch distal to the proximal 
interphalangeal joint and does not involve the proximal 
interphalangeal joint and is not proximal to that joint; in 
addition, the proximal interphalangeal joint is intact, 
stable and functioning.

4.  The revised criteria for evaluating disorders of the 
genitourinary system, which became during the course of this 
appeal, are more favorable to the veteran's claim than the 
criteria in effect when he filed his claim seeking an 
increased rating in August 1989.

5.  For the period prior to February 17, 1994, the evidence 
does not indicate that the veteran's neurogenic bladder 
required the constant wearing of an appliance.

6.  The evidence shows that the veteran's neurogenic bladder 
requires the wearing of absorbent materials that must be 
changed more than four times per day.

7.  The veteran has no fractured or resected ribs.

8.  The residuals of the veteran's in-service head injury 
include complaints of headaches and an asymptomatic head 
scar; the evidence does not reflect that the headaches are 
either prostrating or due to brain trauma and the scar is not 
disfiguring.

9.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim of 
service connection, nor the revised criteria, which became 
effective November 7, 1996, are more favorable to the 
veteran's claim.

10.  Since June 2, 1992, the veteran's PTSD has been 
manifested by definite impairment in his ability to establish 
and maintain effective and wholesome relationships with 
people; the psychoneurotic symptoms have resulted in 
reduction in initiative, flexibility, efficiency and 
reliability to produce definite industrial impairment.

11.  Since June 2, 1992, the evidence shows that disability 
is productive of moderate residual occupational and social 
impairment due to symptoms such as nightmares, intrusive 
thoughts, depression, anxiety, mild memory loss and chronic 
sleep impairment that decrease his work efficiency.

12.  Since June 2, 1992, the veteran's PTSD has not been 
manifested by considerable impairment in his ability to 
establish and maintain effective and wholesome relationships 
with people; the psychoneurotic symptoms have not resulted in 
such reduction in initiative, flexibility, efficiency and 
reliability to produce considerable industrial impairment.  

13.  Since June 2, 1992, the veteran's PTSD has not been 
productive of such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired abstract thinking; and disturbances of 
motivation and mood.

14.  The veteran's bowel disability is manifested by 
involuntary bowel movements that necessitate the wearing of a 
pad; however, the preponderance of the evidence is against a 
finding that the disability is productive of extensive 
leakage and fairly frequent involuntary bowel movements.

15.  Service connection is in effect for low back disability 
and neurogenic bladder, each evaluated as 60 percent 
disabling; PTSD and bowel disability, each evaluated as 30 
percent disabling; and for left little finger disability, the 
residuals of his rib and head injuries and impotency, each 
rated as noncompensably disabling.

16.  The veteran is unemployable by reason of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 60 percent evaluation for low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a; 
Diagnostic Codes 5285, 5286, 5292, 5293, 5295 (2001).

2.  The criteria for a compensable evaluation for the 
veteran's left little finger disability have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.71a; Diagnostic Codes 5156, 5227 (2001).

3.  The criteria for an evaluation in excess of 40 percent 
for neurogenic bladder, prior to February 17, 1994, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, Diagnostic Code 
7512 (1993).

4.  The criteria for a 60 percent evaluation for neurogenic 
bladder, effective February 17, 1994, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7542 (2001).

5.  The criteria for a compensable rating for the residuals 
of a rib fracture are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.27, 4.71a, Diagnostic Code 5297 (2001).

6.  The criteria for a compensable rating for the residuals 
of a head injury are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.27, 4.31, 4.71a, 4.118, 4.124a, Diagnostic Codes 5296, 
7800, 8045, 8100 (2001).

7.  The criteria for the assignment of an initial 30 percent 
evaluation for PTSD, effective June 2, 1992, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2001).

8.  The criteria for the assignment of an initial 30 percent 
evaluation for bowel disability, effective August 14, 1989, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.114, Diagnostic 
Code 7332 (2001).

9.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities has been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In 
addition, if the veteran has been diagnosed as having a 
specific condition and that disability is not listed in the 
Rating Schedule, the diagnosed condition will be evaluated by 
analogy to a closely-related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  
Further, where the Rating Schedule does not provide a 
noncompensable evaluation for a particular disability, such 
an evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Further, for disabilities for which service connection was 
established and an evaluation assigned prior to the assertion 
of a claim seeking a higher rating, the current level of 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


In addition, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

I.  Low back disability

Background

In a rating decision dated in October 1950, the RO 
established service connection for low back disability and 
assigned a noncompensable evaluation, effective October 19, 
1950.  In November 1953, the RO increased the rating of this 
disability to 10 percent under Diagnostic Code 5003, 
effective October 19, 1953.  Thereafter, in a May 1954 rating 
action, the RO increased the evaluation of the disability to 
40 under Diagnostic Code 5293, effective March 3, 1954.  In 
an October 1961 rating decision, however, the RO reduced the 
evaluation of this condition to the current 20 percent level, 
effective December 9, 1961; this reduction was affirmed by 
the Board in January 1962.  

The veteran filed this claim seeking an increased rating in 
August 1989, and in April 1990 he was afforded a formal VA 
examination.  The physician noted the veteran's pertinent 
history, including low back surgeries, and reported that as 
soon as he tried to examine the veteran, he developed severe 
spasms and was unable to remain still on the examination 
table.  The examiner commented that it was unclear whether 
the spasms were voluntary or involuntary.  An X-ray study was 
not performed and range of motion findings were not reported.

In January 1991, the veteran testified at a hearing before RO 
personnel.  The veteran essentially stated that the low back 
disability warranted a higher rating because it was 
productive of chronic pain and corresponding physical 
limitation and impairment.

As noted in the introduction, when this claim was before the 
Board in January 1992, it was remanded for additional 
development.  In doing so, the Board directed the RO to 
provide the veteran a contemporaneous VA examination.  In 
compliance with the Board's instruction, in June 1993, he was 
afforded such an examination.  During the examination, the 
veteran complained of suffering from low back pain and 
numbness as well as general leg and body numbness, which he 
stated resulted in intermittent falls.  The physician 
reviewed the veteran's pertinent medical history and reported 
that, during the examination, he was able to walk on his 
heels and toes.  He added, however, that the veteran "tended 
to lurch but not fall."  The examination disclosed that the 
veteran had significant spasm in his low back but that 
straight leg raising was negative.  Range of motion studies 
were not conducted.  The physician diagnosed the veteran as 
having low back spasm lateral to the incisional site and 
commented that the area of his low back was very tender to 
percussion and palpation, which he said suggested that the 
veteran had limited mobility secondary to this condition.

VA outpatient treatment records, dated from August to April 
1994, show that the veteran was seen for various complaints 
related to his low back disability.  The entries show that he 
had pain on motion and that he was diagnosed as having 
significant degenerative changes and degenerative joint 
disease of the lumbosacral spine.  In addition, an MRI 
performed in December 1993 revealed that the veteran had 
hemangioma of L2 and moderate canal stenosis at L3-L4 with 
mild bilateral neural foramina encroachment.  The examiner 
added that the canal stenosis was caused by a combination of 
a bulging disc, degenerative changes of the facets and 
ligamentum flavum redundancy.  The MRI also disclosed a 
posterior osteophyte arising from the degenerative facets 
that was more prominent on the right side.

In July 1993, the veteran was hospitalized for four days to 
evaluate his low back condition.  The discharge summary 
indicates that the veteran's chief complaint was shooting 
pain that extended down from his low back into his left leg 
to the large toe of his left foot, which described the pain 
as sharp; the veteran reported having similar, although less 
severe, right-sided pain.  The physician noted the history of 
the veteran's low back disability as well as his current 
symptoms.  The hospitalization report reflects that the 
veteran had been chronically treating the disability with 
NSAID (nonsteroidal anti-inflammatory drug) therapy but that 
these medications afforded him little relief.  In addition, a 
neurological examination revealed decreased Achilles 
reflexes.  During the evaluation, the veteran also exhibited 
some difficulty walking due to pain; however, the physician 
commented that he observed the veteran at other times 
ambulating easily and reported that he was in no apparent 
pain during the hospitalization.  The diagnosis was 
degenerative joint disease with spinal stenosis at L3-L4.

The RO confirmed and continued its denial of an increased 
rating for this disability and when this matter was returned 
to the Board in March 1996, the Board observed that the 
veteran was in receipt of benefits from the Social Security 
Administration (SSA) since 1975 and remanded this claim to 
associate any pertinent SSA records with the claims folder.  
Thereafter, the Board again remanded this issue in January 
2000.  In doing so, the Board observed that the veteran had 
not been afforded a formal VA examination since 1993 and 
determined that one was necessary in order to assess the 
current severity of his low back disability.

Consistent with the Board's January 2000 instructions, the 
following month the veteran was afforded a VA general medical 
examination.  The examiner noted the veteran's pertinent 
medical history as well as his complaints of pain, weakness 
and lower extremity numbness and instability.  Range of 
motion studies disclosed that the veteran had forward flexion 
to 30 degrees, backward extension to 5 degrees, lateral 
flexion bilaterally to 10 degrees and lateral rotation to 20 
degrees on the right and 10 degrees on the left.  The 
diagnoses were status post L4 laminectomy and degenerative 
joint disease of L3-L4.

In March 2000, the veteran was afforded a VA orthopedic 
examination.  At the outset of the report, the examiner 
indicated that he had reviewed the veteran's pertinent 
medical history in the claims folder.  During the evaluation, 
the veteran reported suffering from constant low back pain 
that radiated to his lower extremities, especially on the 
left side.  The veteran was able to stand and walk without 
support; however, the examiner commented that he was unsteady 
and staggered when he did so.  The examiner reported that the 
veteran complained of discomfort upon motion of the low back 
and that he exhibited tenderness to palpation throughout the 
lumbosacral region; however, he stated that no visible or 
palpable lumbar paraspinal muscle spasm was demonstrated.  
His left ankle reflex was either absent or present at trace 
with reinforcement, and his right ankle reflex was trace to 
1+ with reinforcement.  X-rays conducted in January 2000 
disclosed moderate to marked degenerative changes with 
endplate sclerosis and facet arthrosis at all studied levels.  
He added that further X-ray study revealed diminished but 
well-preserved disc heights at L3-L4 and L5-S1 with no 
spondylolisthesis or retrolisthesis.  There was also evidence 
of a wide bilateral laminectomy with absence of the spinous 
process at L4 at L4-L5 as well as a hemilaminectomy at L5-S1.  
The examiner's impression, based on the examination and the 
veteran's complaints, was that his back pain limited his 
daily activities and interfered with his ability to stand or 
sit for prolonged periods of time or walk without a cane and 
rendered him markedly unable to negotiate stairs, etc.

Later that same month, the veteran was also afforded a VA 
neurological examination.  During the evaluation the veteran 
reported complaints consistent with those noted above.  The 
examination revealed that he had decreased strength in his 
ankles, although worse on the left.  The examiner was also 
unable to elicit deep tendon reflexes in the veteran's left 
foot.  In addition, he noted that an electromyogram and nerve 
conduction study of the veteran's lower extremities was 
within normal limits for the veteran's age, although he 
indicated it disclosed abnormalities of the lumbar paraspinal 
muscles from L4 down on the left and an absent left sural 
sensory response.  The examiner's impression was that the 
veteran suffered from residual left leg weakness and numbness 
that was "undoubtedly" related to initial in-service low 
back injury.

Based on the above evidence, in an April 2001 rating action, 
a copy of which was included as part of the Supplemental 
Statement of the Case (SSOC) dated that same month, the RO 
confirmed and continued its denial of entitlement to a higher 
rating for the veteran's low back disability.  In doing so, 
the RO reasoned that the disability picture did not reflect 
symptomatology consistent with a higher evaluation under the 
criteria set forth in Diagnostic Code 5293.

Finally, in numerous statements and written argument 
submitted by or on behalf of the veteran, he essentially that 
a higher rating was warranted for low back disability due to 
chronic and severe radiating low back pain and corresponding 
significant functional impairment.

Analysis

As noted above, the veteran's low back disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5293.  This code provides that a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  In addition, Diagnostic Code 5292 provides for a 20 
percent rating for low back disability manifested by moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.  

As a preliminary matter, the Board finds that, when 
evaluating the veteran's service-connected low back 
disability under Diagnostic Code 5292, the condition warrants 
the maximum schedular evaluation of 40 percent.  In reaching 
this determination, the Board observes that the only range of 
motion findings reported during the course of this lengthy 
appeal are contained in the February 2000 VA general medical 
examination report.  That examination report indicates that 
the veteran's forward flexion was limited to 30 degrees, 
backward extension to 5 degrees, lateral flexion bilaterally 
to 10 degrees and lateral rotation to 20 degrees on the right 
and 10 degrees on the left, which reflects severe limitation 
of motion.  As such, entitlement to at least a 40 percent 
evaluation has been shown, especially since, as noted above, 
there are no other pertinent range of motion findings 
reported during the course of this appeal.  See Powell v. 
West, 13 Vet. App. 31 (1999).

In light of this determination, the Board notes that the VA 
General Counsel has held that the provisions of 38 C.F.R. §§ 
4.40 and 4.45 are for consideration in deciding whether the 
veteran is entitled to a 60 percent evaluation under 
Diagnostic Code 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 
31262 (1998).  In that opinion, the General Counsel of VA 
concluded that when a veteran has received less than the 
maximum evaluation under Diagnostic Code 5293 based upon 
symptomatology that includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion, i.e., Diagnostic 
Code 5292.  Id.

Evaluating this claim under Diagnostic Code 5293, and 
resolving all reasonable doubt in his favor, the Board finds 
that the veteran's low back disability warrants the maximum 
evaluation under this code.  In reaching this conclusion, the 
Board observes that the March 2000 VA examiner reported that 
the veteran's low back pain limited his daily activities and 
interfered with his ability to stand or sit for prolonged 
periods of time.  This impression is consistent with the 
findings reflected in the VA outpatient treatment records as 
well as the comments of the physician who conducted the June 
1993 VA examination.  In addition, the medical evidence shows 
that, despite chronically treating the condition with NSAIDs, 
the veteran has been afforded little relief and his low back 
disability continues to be productive of persistent 
complaints of radiating pain, particularly on his left side.  

Moreover, in addition to the characteristic pain, there is 
evidence of demonstrable muscle spasm and an absent left 
ankle jerk; his right ankle jerk is also significantly 
reduced.  In this regard, the Board notes that although the 
April 1990 examiner questioned whether it was involuntary, he 
nonetheless reported that the veteran had severe low back 
spasm on examination.  Further, the June 1993 physician 
indicated that, on examination, the veteran had significant 
low back spasm; indeed, he included this manifestation in the 
diagnosis of the condition.  In addition, the July 1993 VA 
examination report reflects that the veteran had diminished 
ankle jerk; this finding was again reported by the physicians 
who performed the March 2000 VA orthopedic and neurological 
examinations.  

In reaching this determination, the Board is mindful that the 
evidence suggests that the veteran may be exaggerating some 
of his symptoms.  The Board concludes, however, that under 
the circumstances, and particularly when the DeLuca factors 
are taken into consideration, resolving all reasonable doubt 
in his favor, the overall disability picture more nearly 
approximates the criteria for a 60 percent evaluation under 
Diagnostic Code 5293.  See VAOPGCPREC 36-97.

Finally, although the veteran's disability could be also 
evaluated under Diagnostic Code 5295, that code provides for 
a maximum evaluation of 40 percent.  The Board has also 
considered whether evaluation under any other diagnostic code 
could result in an evaluation higher than 60 percent.  In the 
absence of evidence of, or disability comparable to, 
ankylosis of the whole spine (Diagnostic Code 5286), however, 
there is no basis for a higher evaluation under any other 
potentially applicable diagnostic code.

II.  Left little finger disability

In a rating decision dated in March 1946, the RO established 
service connection for left little finger disability and 
assigned the current noncompensable evaluation, effective 
October 3, 1945.

When this matter was previously before the Board in March 
1996 and January 2000, it was remanded for further 
development.  In the latter remand, the Board instructed the 
RO to afford the veteran a VA examination to assess this 
condition.  In doing so, the Board specifically requested the 
examiner to indicate the precise location of the left finger 
amputation.  

In compliance with the Board's direction, in February 2000, 
the veteran was afforded a VA general medical examination.  
The examiner noted that he had had a partial amputation of 
his left fifth finger.  X-ray study of the veteran's left 
hand showed that he was status post amputation of the left 
fifth finger at the base of the middle phalanx.  The 
diagnosis was traumatic amputation of the left fifth finger.  
In addition, the physician who conducted the March 2000 VA 
orthopedic examination indicated in the corresponding 
examination report that X-rays taken in conjunction with that 
evaluation confirmed that the veteran had a amputation 
through the approximate mid-shaft of the middle phalanx of 
the left small finger.

Because the RO concluded that the findings contained in the 
February and March 2000 reports did not comport with the 
Board's instructions, in June 2000, he was afforded another 
VA examination.  The physician, who performed the March 2000 
examination re-examined the veteran's left finger and 
reported that the amputation did not involve the distal 
interphalangeal joint and that the amputation was not 
proximal to the interphalangeal joint.  He added that there 
was approximately one-half inch of the middle phalanx 
remaining.  The metacarpophalangeal joint of the veteran's 
left small finger was intact, stable and functioning, which 
he explained indicated the proximal interphalangeal joint was 
intact and functioning and thus was not involved in the 
amputation.  The veteran had approximately 90 degrees of 
flexion.  He added that the distal interphalangeal joint was 
absent as a consequence of the amputation.  To underscore his 
points, the examiner included an illustrated version showing 
which portion remained of the veteran's left little finger.

The veteran's left little finger disability is rated as 
noncompensable disabling under Diagnostic Code 5156.  
Pursuant to this code, a 10 percent evaluation is warranted 
for amputation of the little finger of the major or minor 
upper extremity if the point of amputation is at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection.  A 20 percent evaluation requires that the 
amputation involve metacarpal resection with more than one-
half of the bone lost.  As noted above, when these 
requirements are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31.

In addition, pursuant to Diagnostic Code 5227, favorable or 
unfavorable ankylosis of the little finger of either hand 
warrants a noncompensable evaluation.  However, extremely 
unfavorable ankylosis of the little finger will be rated as 
amputation under the provisions of Diagnostic Code 5156.  
Ankylosis is considered to be extremely unfavorable when all 
of the joints of the finger are in extension or in extreme 
flexion, or when there is rotation and angulation of the 
bones.  

Since service connection was established, the veteran's left 
little finger disability has been manifested by an amputation 
at a point between the distal interphalangeal and proximal 
interphalangeal joints.  The rating criteria governing the 
evaluation of this disability specifically requires that, in 
order to warrant the assignment of a compensable evaluation, 
the amputation of the left little finger must be at the 
proximal interphalangeal joint or proximal thereto.  Here, as 
the evidence shows, the amputation neither involved the 
proximal interphalangeal joint nor was proximal to that 
joint.  Indeed, the examiner who conducted the March and June 
2000 VA examinations, and who included a hand-drafted 
illustration, emphasized in both words and drawing that 
approximately one-half inch of the middle phalanx of the 
veteran's left little finger remained.  In fact, he indicated 
that the proximal interphalangeal joint was intact, stable 
and functioning.  As such, entitlement to a compensable 
evaluation for this disability is not shown.

III.  Neurogenic bladder

Background

In a June 1985 rating decision, the RO granted service 
connection for neurogenic bladder on the basis that the 
condition was secondary to his service-connected low back 
disability and assigned a noncompensable evaluation under 
Diagnostic Code 7512, effective May 29, 1983.  The rating for 
this condition was subsequently increased to 20 percent, 
effective May 29, 1983.  Thereafter, following an August 1988 
Board remand, in December 1988, the RO increased the 
evaluation of this disability to its current 40 percent 
level, effective June 24, 1987.  The veteran filed this claim 
for an increased rating in August 1989.

At the April 1990 VA examination, the physician observed that 
the veteran suffered from neurogenic bladder and that he was 
being followed for this condition by a private urologist as 
well as a urologist at that medical facility.  The examiner, 
however, made no findings and offered no diagnosis with 
respect to this condition.

Thereafter, during the January 1991 RO hearing, the veteran 
testified that he had loss of sensation and thus was unaware 
at times that he was urinating.  In addition, he reported 
that he had both difficulty voiding as well as leakage.  The 
veteran stated that he treated the condition by catheterizing 
himself.  He maintained that the disability was productive of 
severe functional impairment and that a higher rating was 
thus warranted.

When this issue was before the Board in January 1992, it was 
remanded for further development, which specifically included 
a VA examination to assess the current severity of the 
disability.  In June 1993, the veteran was afforded a VA 
examination; although he complained of suffering from urinary 
incontinence, the examiner also offered no findings pertinent 
to this condition.

Thereafter, in July 1993, the veteran was hospitalized by VA 
for four days for evaluation purposes.  The physician noted 
the veteran's history of suffering from neurogenic bladder 
since 1982 as well as his complaints of having continuing 
bladder incontinence.  In this regard, the veteran stated 
that he had no sensation of "needing to void" and reported 
that, as a consequence, he was required to wear protective 
garments.  During the hospitalization, physicians and nursing 
staff indicated that they were not able to document the 
veteran's bladder incontinence.  In addition, the report 
states that the veteran was known to use the bathroom without 
difficulty several times a day and that there was no evidence 
of bedwetting.  Further, the report indicates that he did not 
use protective garments to guard against bladder 
incontinence.

VA outpatient treatment records, dated from July 1993 to 
April 1994, show that the veteran received care for this 
condition, including being provided with incontinent pads on 
an as needed basis.

Thereafter, when this matter was returned to the Board in 
March 1996 and January 2000, it was remanded for further 
development.  In the latter remand, the Board directed the RO 
to afford the veteran a VA examination to assess this 
condition.  In doing so, the Board specifically instructed 
the physician to state whether he had reviewed the claims 
folder and indicate whether the veteran had voiding 
dysfunction or urinary frequency.  If voiding dysfunction 
were found, the Board requested that the examiner comment as 
to whether it required the veteran to use an appliance or 
wear absorbent materials, and, if so, the number of times a 
day the absorbent materials needed to be changed.  In 
addition, the Board indicated that if urinary frequency were 
found, the veteran's daytime voiding interval and the number 
of occasions in which he awakens during the night to void 
should be reported.  Finally, the Board instructed the 
examiner to state whether the veteran had incontinence that 
required constant wearing of an appliance.

In February 2000, the veteran underwent a genitourinary 
examination.  At the outset of the report, the physician 
noted that he had reviewed the veteran's claims folder.  
After discussing the veteran's pertinent medical history, he 
noted that, over the years the veteran had had intermittent 
catheterization, external catheters and diapering.  The 
physician commented that the veteran had done reasonably well 
under the regimen of catheterization and diapering.  Finally, 
he reported that when the veteran was seen by a private 
urologist approximately one month prior to the examination, 
he was told that his cystoscopy was unchanged.

The RO, however, citing the Board's remand instructions, 
returned the examination report to the urologist, and in June 
2000, that physician re-examined the veteran.  The examiner 
noted that he had again reviewed the veteran's claims folder 
and reiterated a discussion of the history of the veteran's 
neurogenic bladder.  The physician stated that, during the 
past eighteen years, the veteran had treated this condition 
with multiple medications and had undergone operative 
procedures for his urinary incontinence, all of which had 
been unsuccessful.  The examiner reported that the veteran 
currently catheterized himself twice a day for small volumes 
of urine and that he never generated a sufficient volume of 
it in his bladder to allow for a urinary stream.  In 
addition, the physician indicated that the veteran was 
"totally diaper-dependent," explaining that he used four 
diapers during the day and four diapers at night because of 
his enuresis (involuntary discharge of urine).  Further, he 
stated that the veteran had no spontaneous voiding.  The 
diagnoses were neurogenic bladder and urinary incontinence, 
pad and catheter dependent.

Finally, in several statements and written argument submitted 
by and on behalf of the veteran, he and his representative 
essentially echoed the contentions offered by the veteran 
during his January 1991 hearing.  

Analysis

The veteran's neurogenic bladder has been rated as 40 percent 
disabling under Diagnostic Code 7512 since June 24, 1987.  
Further, the Board observes that, effective February 17, 
1994, VA revised the criteria for diagnosing and evaluating 
genitourinary disabilities.  59 Fed. Reg. 2,523 (1994).  As 
noted above, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas.  
The Board also reiterates that VA must apply both the former 
and revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must generally consider the 
claim pursuant to both versions during the course of this 
appeal.  See VAOPGCPREC 3-2000 (2000).

A.  Prior to February 17, 1994

The veteran's neurogenic bladder was previously evaluated 
under former Diagnostic Code 7512.  That code provided that a 
40 percent evaluation was warranted for severe cystitis that 
was manifested by urination at intervals of one hour or less 
and a contracted bladder.  A 60 percent rating under the 
former criteria required that the neurogenic bladder be 
productive of incontinence that necessitated the constant 
wearing of an appliance.

In this case, the veteran has argued since filing this claim 
in August 1989 that a higher rating was warranted because he 
suffered from a loss of urinary sensation; frequent 
involuntary leakage, which required the wearing of pads 
and/or diapers; and difficulty voiding.  The medical evidence 
dated prior to February 17, 1994, however, does not show that 
the veteran's urinary incontinence required the constant use 
of an appliance.  In this regard, although the VA outpatient 
treatment records reflect that VA provided the veteran with 
incontinent pads, there is no indication that he was fitted 
with an appliance.  Moreover, the July 1993 hospitalization 
report indicates that the veteran did not require the use of 
an appliance.  Significantly, the veteran himself does not 
contend otherwise.  As such, under the former regulation, 
there is no basis for an evaluation in excess of 40 percent 
and thus this aspect of the claim must be denied.

B.  Current evaluation

The former criteria for evaluating genitourinary disabilities 
are discussed above; however, because the Board concludes 
that the revised criteria are more favorable to the veteran's 
claim, it will be considered under the new regulations only.  
The revised regulations add a new diagnostic code, 7542, 
which specifically provides that the evaluation of neurogenic 
bladder is rated as a voiding dysfunction.  See 38 C.F.R. §§ 
4.115a, 4.115b.  Pursuant to this regulation, when this 
condition requires the wearing of absorbent materials that 
must be changed two to four times per day, a 40 percent 
evaluation is warranted.  A maximum evaluation of 60 percent 
requires that the disability either necessitates the use of 
an appliance or the wearing of absorbent materials that must 
be changed more than four times per day.

In this case, the veteran's neurogenic bladder has apparently 
undergone an increase in severity since the July 1993 
hospitalization.  In this regard, the Board notes that the 
physician who conducted the February and June 2000 
examinations reported that that the veteran currently 
catheterized himself twice a day for small volumes and that 
he never generated a sufficient volume of urine in his 
bladder to allow for a urinary stream.  In addition, he 
indicated that the veteran was "totally diaper-dependent," 
explaining that he used four diapers during the day and four 
diapers at night, i.e., eight diapers per day.  As such, the 
medical evidence supports the veteran's contentions and thus 
entitlement to the maximum schedular evaluation of 60 percent 
under the revised criteria has been shown.

IV.  Residuals of a rib injury

In a rating decision dated in October 1950, the RO 
established service connection for residuals of a rib injury 
and assigned the current noncompensable evaluation, effective 
October 19, 1950.

When this matter was previously before the Board in March 
1996 and January 2000, it was remanded for further 
development.  In the latter remand, the Board instructed the 
RO to afford the veteran a VA examination to assess this 
condition.  In doing so, the Board observed that the veteran 
had apparently never been afforded a VA medical examination 
to ascertain the nature and severity of the condition.  

As noted above, in February 2000, the veteran was afforded a 
VA general medical examination.  As the RO pointed out in a 
May 2000 RO memorandum, however, the report of that 
examination was silent for any findings relating to this 
disability.  As a result, the RO returned the examination to 
the examiner, who prepared a June 2000 addendum.  In the 
addendum, the examiner reported that the injury was 
productive of pain in the veteran's left chest wall.  She 
stated that a review of previous X-rays did not reveal a 
fracture.  The examiner indicated, however, that during the 
examination the veteran exhibited tenderness in that area, 
especially when pressure was applied.  In addition, the 
examination revealed that the veteran had tenderness on the 
costochondral junction of the second, third and fourth ribs 
on the left side anteriorly.  X-ray study showed that the 
veteran had normal left ribs and the examiner diagnosed him 
as having "radiologically no fractured ribs."

Further, the Board notes that a review of the VA outpatient 
treatment records shows that they are negative for any 
complaint, treatment or diagnosis of a rib condition.

In the April 2001 rating action, a copy of which was included 
as part of the SSOC dated that same month, the RO confirmed 
and continued the noncompensable evaluation pursuant to the 
criteria set forth in Diagnostic Code 5297, which sets forth 
the criteria for evaluating rib conditions.  Under this code, 
a noncompensable rating is assigned when there is removal of 
one rib or the resection of two or more ribs without 
regeneration.  A 10 percent evaluation requires the removal 
of two ribs.  In addition, a 20 percent rating is warranted 
when two ribs have been removed.  A 30 percent evaluation is 
appropriate when three or four ribs have been removed.  In 
cases where five or six ribs have been removed, a 40 percent 
evaluation is warranted.  Finally, a maximum evaluation of 60 
requires the removal of more than six ribs.

Here, the evidence shows that the veteran's ribs are normal, 
i.e., none are either removed or resected.  Moreover, the 
veteran has not contended otherwise.  As such, there is no 
basis for a compensable evaluation for this disability under 
Diagnostic Code 5297 and there is no other applicable code to 
evaluate this condition.

V.  Residuals of a head injury

In a rating decision dated in October 1950, the RO 
established service connection for residuals of head bruises 
and assigned the current noncompensable evaluation, effective 
October 19, 1950.

When this matter was previously before the Board in March 
1996 and January 2000, it was remanded for further 
development.  In the latter remand, the Board instructed the 
RO to afford the veteran a VA examination to assess this 
condition.  In doing so, the Board observed that the veteran 
had apparently never been afforded a VA medical examination 
to ascertain the nature and severity of the condition.

In February 2000, the veteran was afforded a VA general 
medical examination.  As the RO pointed out in a May 2000 
memorandum, however, except for indicating that the veteran 
had a 3.5 cm. (centimeter) right occipital scar on his scalp, 
the report of that examination was silent for findings 
relating to this disability.  As a result, the RO returned 
the examination to the physician, who re-examined the veteran 
and prepared a June 2000 addendum.

In the addendum the examiner noted the history of the 
veteran's in-service head injury as well as his complaints of 
having "some headaches."  The examiner reiterated that the 
veteran had a residual scar but reported that he had no 
current manifestations resulting from the in-service injury.  
The diagnosis was "concussion of the head in May 1945, 
normal neurological examination."

In the April 2001 rating action, a copy of which was included 
as part of the SSOC dated that same month, the RO confirmed 
and continued the noncompensable evaluation by analogy to the 
criteria set forth in Diagnostic Code 5296.  Under that code, 
when an intermediate area of the skull is lost and there is 
no brain hernia, a 30 percent rating is assigned.  That code 
further provides that when an area smaller than the size of a 
25-cent piece or 0.716 square inches (4.619 square 
centimeters) is lost and there is no brain hernia, then a 10 
percent rating is assigned.  Here, there is no evidence 
showing that the veteran has lost part of his skull; indeed, 
the veteran does not contend otherwise.  As such, a 
compensable rating under this code is not warranted.

The Board has also concluded that a compensable evaluation is 
not warranted under any other applicable code.  In this 
regard, although the veteran reported having headaches, since 
there is no evidence indicating that the manifestations are 
prostrating or are residuals of trauma to the brain, a ten 
percent evaluation under Diagnostic Codes 8100 and 8045 is 
not warranted.  Finally, the Board notes that because the 
head scar is asymptomatic and not disfiguring, a compensable 
evaluation under Diagnostic Code 7800 is similarly not 
warranted.

VI.  Initial evaluations of PTSD and bowel disability

Before proceeding with its analysis of these claims, the 
Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held in Francisco v. Brown that 
the current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Here, in view of the 
RO's action in stage rating the veteran's PTSD and bowel 
disability by assigning initial noncompensable evaluations, 
effective June 2, 1992, and August 14, 1989, respectively, 
and thereafter 10 percent ratings, effective March 11, 1993, 
and September 18, 1995, respectively, as well as the Board's 
determinations that both conditions warrant initial 30 
percent evaluations, effective the dates of service 
connection, remands to consider "staged rating" are 
unnecessary.

A.  PTSD

Background

As noted above, in April 1993, the RO established service 
connection for PTSD and assigned a noncompensable rating, 
effective June 2, 1992.  Thereafter, in a June 1995 rating 
action, the RO increased the evaluation of the condition to 
10 percent, effective March 11, 1993.

The evidence shows that the veteran has been receiving 
regular VA care for his psychological problems since the 
1980s.  In this regard, the Board notes that in an October 
1990 report, the veteran's treating VA psychologist indicated 
that he had been treating the veteran since January 1988 and 
that his PTSD was manifested by anger, an inability to cope 
and delusions about being raped and sexually assaulted by 
women.  The examiner also described the veteran as 
preoccupied with his back condition.  In addition, the 
psychologist essentially reported that, although the veteran 
regularly participated in psychotherapy, it did not 
significant reduce his psychiatric symptomatology.  The 
examiner further opined that the veteran's prognosis was 
poor.

In May 1993, the veteran was afforded a VA psychiatric 
examination.  The veteran provided a history of traumatic 
events that took place during his period of service and 
reported suffering from nightmares and intrusive 
recollections relating to these experiences.  He also 
complained of having chronic sleep impairment and feelings of 
detachment from others.  The mental status examination 
revealed that the veteran attributed many of his current 
problems to his service-connected low back disability.  In 
addition, the physician reported that the veteran had 
moderate impairment in his short-term memory, attention and 
concentration.  He also had poor insight into his problems 
and his abstract reasoning was fair.  The diagnoses were 
somatization disorder, provisional; and PTSD.  In addition, 
subsequent to offering these diagnoses, the physician 
estimated that the veteran's Global Assessment of Functioning 
(GAF) score was 55 currently and that a GAF score of 55 
represented his highest score during the past year.

In June 1993, the veteran was afforded a VA examination that 
related to other service-connected disabilities.  In the 
examination report, however, the physician noted the 
veteran's psychiatric problems and indicated that the 
examination "suggested" that the veteran had "elements" of 
a somatization disorder.  The sole psychiatric diagnosis was 
somatization disorder; subsequent to offering this diagnosis, 
the physician explained that the veteran exhibited evidence 
of neurological findings that were not consistent with the 
nature of his previous injuries.

As noted above, in July 1993, the veteran was hospitalized by 
VA for evaluation purposes.  The physician reviewed the 
veteran's psychiatric history and reported that a mental 
status examination revealed that the veteran was well 
groomed, that he dressed appropriately and that his speech 
was normal.  In addition, he commented that the veteran was 
alert and oriented and was "very emphatic" about the 
seriousness of his back pain.  The discharge summary shows 
that he was diagnosed as having an adjustment disorder with 
multiple physical complaints.

Thereafter, in September 1993, the veteran was afforded 
another VA psychiatric examination, which was conducted by a 
board of two examiners.  During the evaluation, the veteran 
reiterated his pertinent military history.  In addition, he 
indicated that he suffered from nightmares, intrusive 
thoughts and recollections, chronic sleep impairment and 
feelings of detachment and estrangement from others; he also 
complained of the way he believed VA had treated him.  In 
addition, although the veteran reported suffering from 
depression, he denied ever having any suicidal ideation.  He 
also stated that he was socially withdrawn and isolated; 
however, he acknowledged having some contact with his son and 
daughter but said he had none with his former spouse, brother 
or sister.  

The examiners observed that the veteran was receiving VA 
regular care for his psychiatric problems.  In addition, they 
stated that, based on their review of his records and their 
interview of the veteran, he had considerable anger and 
preoccupation concerning his injuries and his alleged 
mistreatment by VA and his inability to cope with his 
problems.  The examiners described his mood as anxious and 
his affect at times as irritable.  His cognition appeared to 
be grossly intact and he demonstrated adequate memory, 
recall, attention, concentration, reasoning and judgment.  In 
addition, the examiners indicated that, although 
psychological testing confirmed that the veteran suffered 
from PTSD, his tendency to emphasize his somatic complaints 
might obscure the chronic symptoms of his chronic PTSD.  The 
diagnoses were somatization disorder and PTSD.  In addition, 
they examiners estimated that his current GAF score was 51.

VA outpatient treatment records, dated from August 1990 to 
April 1995, reflect that the veteran was seen for numerous 
psychiatric, physical and somatic complaints that are 
consistent with those noted above.  The entries show that he 
was diagnosed as having PTSD; adjustment disorder with mixed 
emotional features; adjustment disorder with multiple 
physical complaints; and dysthymic disorder.

When this claim was initially before the Board in March 1996, 
the Board observed that the veteran had been in receipt of 
benefits from the Social Security Administration (SSA) since 
1975 and remanded this claim to associate any pertinent SSA 
records with the claims folder.  Thereafter, the Board again 
remanded this issue in January 2000.  On the latter occasion, 
the Board observed that in 1996 VA had revised the criteria 
for evaluating psychiatric disabilities and noted that the 
veteran had not been afforded a formal VA examination since 
1993.  As such, the Board determined that the veteran needed 
to be afforded a contemporaneous VA psychiatric examination 
in order to assess the severity of his PTSD.  

Consistent with the Board's remand instructions, in March 
2000, the veteran was afforded a comprehensive VA psychiatric 
examination.  The examiner discussed his review of the 
veteran's pertinent medical and employment history.  During 
the evaluation, the veteran reported suffering from symptoms 
consistent with those noted above.  The physician described 
the veteran's groom, hygiene and dress as good; his mood as 
anxious at times, and at other times angry; and his affect as 
labile.  His speech was pressured, although coherent, and he 
exhibited no overt memory problems.  In addition, the 
examiner indicated that the veteran refused each of his 
attempts to administer psychiatric testing.  Based on his 
review of the veteran's claims folder and his interview of 
the veteran, the physician diagnosed him as having moderate 
somatization disorder, late onset; and PTSD, mild.  
Subsequent to offering these diagnoses, the examiner 
indicated that the veteran's GAF related to his PTSD was 60, 
reflecting mild to moderate difficulty in social and 
occupational functioning "secondary to mild symptoms of 
PTSD."  Thereafter, the examiner stated, 

More germane to the veteran's current 
disability is his somatization disorder 
in which he has clearly exaggerated and 
focused upon somatic symptomatology and 
complaints.  It is this examiner's 
opinion that these symptoms have resulted 
in much more significant interference in 
his social and occupational functioning 
than those symptoms ascribed to his post-
traumatic stress disorder.

He added that the veteran's interpersonal problems were 
largely due to his somatization disorder.  In closing, the 
examiner commented, "The veteran's ability to maintain 
employment at the present time appears to be irrelevant due 
to his age."

As a final point, as noted in the introduction, in October 
2001 the veteran submitted pertinent evidence directly to the 
Board, of which his representative waived initial RO 
consideration.  The evidence consists primarily of 
photographs of the U.S.S. Bache.


Analysis

As noted above, the VA General Counsel has held that the 
Board must apply both the former and the revised versions of 
the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to both versions 
during the course of this appeal.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Here, the veteran's PTSD is rated as noncompensably 
disabling, effective June 2, 1992, and 10 percent disabling, 
effective March 11, 1993.  Further, the Board observes that, 
effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  

Under the former criteria, a noncompensable evaluation under 
Diagnostic Code 9411 was assigned when a veteran's PTSD was 
productive of neurotic symptoms that might somewhat adversely 
affect relationships with others but that did not cause 
impairment in working ability.  A 10 percent rating under 
this code was warranted where the disability was manifested 
by emotional tension or other evidence of anxiety and was 
productive of mild social and industrial impairment.  A 30 
percent evaluation required that the PTSD be productive of 
definite impairment of social and industrial adaptability.  
The term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree," representing a 
degree of social and industrial inadaptability that was 
"more than moderate but less than rather large." VAOPGCPREC 
9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 
Vet. App. 301 (1993).  A 50 percent evaluation was assigned 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and where the reliability, flexibility, and efficiency levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships was severely 
impaired and that the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment of 
the ability to obtain or retain employment.  To warrant a 100 
percent evaluation, the attitudes of all contacts except the 
most intimate must have been so adversely affected as to 
result in virtual isolation in the community; or there must 
have been totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Further, 
the Court held that these criteria provide three independent 
bases for granting a 100 percent disability evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Further, the former regulations provided that, when 
evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability was to be evaluated only as 
it affected industrial adaptability.  38 C.F.R. § 4.129 
(1996).  In addition, 38 C.F.R. § 4.16(c) (1996), which was 
repealed when the revised criteria for rating psychiatric 
disabilities became effective, provided that where the 
veteran's mental disorder was assigned a 70 percent 
evaluation, and that mental disorder precluded a veteran from 
securing or following a substantially gainful occupation, 
regardless of whether the veteran had other compensable 
service-connected disabilities, the mental disorder must be 
assigned a 100 percent evaluation under the appropriate 
diagnostic code.  Johnson v. Brown, 7 Vet. App. at 97; see 
also Norris v. West, 12 Vet. App. at 418-19.

Pursuant to the revised regulations, a noncompensable rating 
is warranted under Diagnostic Code 9411 when PTSD has been 
formally diagnosed but the symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  A 10 percent evaluation 
for PTSD requires occupational and social impairment due to 
mild or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted when the 
condition is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent evaluation is warranted for PTSD when 
the disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., somatization disorder, VA must consider all psychiatric 
symptoms in the adjudication of the claim.  

Following a careful review of the evidence, the Board finds 
that the veteran's PTSD warrants a 30 percent evaluation, 
effective the date of service connection.  In reaching this 
conclusion, the Board observes that the March 2000 VA 
examiner disassociated the severity and symptomatology 
attributable to the veteran's PTSD from his other nonservice-
connected psychiatric conditions, and especially his 
nonservice-connected somatization disorder.  Resolving all 
reasonable doubt in his favor, however, the Board finds that 
the service-connected PTSD has been productive of definite 
social and industrial impairment throughout the course of 
this lengthy appeal.  In addition, the Board finds that, 
pursuant to the criteria in effect since November 7, 1996, 
the condition has been manifested by mild to moderate PTSD 
symptomatology that most nearly approximates the revised 
criteria set forth in Diagnostic Code 9411.

In reaching this determination, the Board notes that a review 
of the October 1990 report prepared by his treating VA 
physician, the May and September 1993 VA examination reports, 
and the March 2000 VA examination report shows that each of 
the examiners concluded that the veteran's primary 
psychiatric diagnosis was his nonservice-connected 
somatization disorder.  In fact, the Board reiterates that 
the March 2000 examiner emphasized that most of the veteran's 
psychiatric symptomatology was attributable to his 
nonservice-connected somatization disorder rather than his 
PTSD.  In addition, he specifically indicated that the 
veteran's GAF related to his PTSD was 60, which he explained 
reflected mild to moderate difficulty in social and 
occupational functioning "secondary to mild symptoms of 
PTSD."  In this regard, the Board observes that according to 
the Fourth Edition (DSM-IV) of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score of 60 reflects moderate or moderate 
difficulty in social, occupational or school functioning.  

Moreover, a careful review of the pertinent evidence shows 
that, despite receiving regular VA care, the veteran's PTSD 
has remained essentially unchanged since service connection 
was established.  In this regard, the Board notes that in the 
October 1990 report, his treating VA physician indicated that 
many of his psychiatric problems related to his back 
condition, and in the May 1993 VA psychiatric examination 
report, the examiner indicated that the veteran's overall GAF 
was 55; according to both the Third Edition, Revised, (DSM-
III-R) as well as the DSM-IV of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score of 55 reflects moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  The Board concludes that this GAF score is most 
consistent with a finding of definite social and industrial 
impairment under the former criteria; as noted above, the 
Board also finds that under the current criteria, this GAF 
score most nearly approximates the criteria for a 30 percent 
evaluation.  Similarly, in their September 1993 report, the 
board of two VA examiners estimated that his overall GAF was 
51, which again reflects their impression that the veteran's 
overall psychiatric impairment was moderate and thus 
consistent with a 30 percent evaluation.

The Board further finds that an initial evaluation in excess 
of 30 percent is not warranted during any period during this 
lengthy appeal.  As noted above, numerous examiners have 
estimated that the veteran's GAF scores to be between 51 and 
60.  The Board reiterates that those scores each reflect 
moderate symptomatology.  The preponderance of the evidence 
thus is against the conclusion that his PTSD was productive 
of considerable social and industrial impairment, especially 
since numerous examiners have opined that most of the 
veteran's psychiatric symptoms stem from his nonservice-
connected somatization disorder.  See Mittleider.  For 
similar reasons, the Board finds that, pursuant to the 
current criteria, an initial evaluation in excess of 30 
percent is not warranted because the preponderance of the 
evidence is against a showing that the condition is 
productive of reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; frequent panic 
attacks; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.


B.  Bowel disability

Background

As noted above, in June 1995, the RO established service 
connection for bowel disability and assigned a noncompensable 
rating under Diagnostic Code 7399-7332, effective August 14, 
1989.  Thereafter, in an October 1995 rating action, the RO 
increased the evaluation of the condition under this code to 
10 percent, effective September 18, 1995.

During the course of this appeal, the veteran was initially 
seeking service connection for this condition on the ground 
that it was secondary to his service-connected low back 
disability.  In this context, in January 1991, he testified 
at a hearing conducted before RO personnel and reported that 
he had a loss of bowel control and that he suffered from 
daily leakage.

As noted above, in July 1993, the veteran was hospitalized by 
VA for evaluation purposes.  The discharge summary reflects 
that the veteran complained of suffering from continued bowel 
incontinence and stated that he needed to wear protective 
garments due to leakage.  The examiner indicated that during 
the four-day hospitalization the veteran used the bathroom 
regularly and that the medical staff was not able to document 
his bowel incontinence or the use of protective garments.

In February 1994, the veteran was afforded a formal VA rectum 
and anus examination.  During the evaluation, the veteran 
reported suffering from excess gas and indicated that he did 
not know when he had soiled himself due to his lack of 
sensation.  The examiner indicated that the veteran had 
"some" rectal sensation and stated that there was no 
current evidence soilage or leakage in his undergarments.  In 
discussing his overall condition, however, the examiner 
reported that it was productive of almost daily soiling and 
incontinence and that it required the veteran to use 
protective pads.  The diagnoses were absent anorectal 
sensation and abnormal expulsion pattern.

The veteran was afforded another formal VA rectum and anus 
examination in September 1995.  During the evaluation, the 
veteran reiterated that he suffered from fecal incontinence 
but denied having a history of mucus or bloody stool.  The 
examination disclosed that the veteran had good sphincter 
tone.  The examination also revealed that the veteran's 
garments were soiled.  In addition, the physician reported 
there was evidence of fecal leakage during the digital 
examination; the veteran indicated that he did not know the 
frequency of the fecal leakage because he wore protective 
pads.  The examiner further stated that, as a result of his 
loss of sensation, the veteran was unaware that a rectal 
examination was being performed.  There were no signs that 
the veteran suffered from dehydration or anemia.  The 
physician diagnosed the veteran as having anal-rectal 
dysfunction that was secondary to a neurological deficit 
caused by the 1982 laminectomy that was performed to treat 
his service-connected low back disability.  Subsequent to 
offering this impression, he indicated that he had 
recommended to the veteran that he treat the disability by 
having enemas twice daily.  The examiner explained that doing 
so would empty his rectum of all retained stool so that 
during the rest of the day he would not have fecal leakage.

When this matter was previously before the Board in March 
1996 and January 2000, it was remanded for further 
development.  In the latter remand, the Board instructed the 
RO to afford the veteran a VA examination to assess this 
condition.  In compliance with the Board's request, in 
February 2000, the veteran was afforded a VA general medical 
examination.  A rectal examination revealed that he had a 
loose external sphincter; however, the examiner provided no 
other clinical findings and she offered no impression of the 
veteran's condition.  In addition, the examiners who 
conducted the February and June 2000 genitourinary 
examinations and the March 2000 peripheral nerves examination 
offered no pertinent findings or conclusions in their 
corresponding reports.

Finally, based on the above evidence, in an April 2001 rating 
action, a copy of which was included as part of the 
Supplemental Statement of the Case (SSOC) dated that same 
month, the RO confirmed and continued its denial of 
entitlement to a higher rating for the veteran's bowel 
disability.

Analysis

As noted above, the veteran's bowel disability is rated as 
noncompensably disabling, effective August 14, 1989, and 10 
percent disabling, effective September 18, 1995, under 
Diagnostic Code 7399-7332.  Diagnostic Code 7332 provides 
that a noncompensable rating is warranted when the disability 
is either healed or slightly disabling and without leakage.  
A 10 percent evaluation requires that the condition be 
productive of constant slight or occasional moderate leakage.  
A 30 percent evaluation is warranted when the condition is 
manifested by occasional involuntary bowel movements, which 
necessitates wearing of pad.  A 60 percent evaluation is 
assigned when there is extensive leakage and fairly frequent 
involuntary bowel movements.  Finally, a 100 percent rating 
requires that the condition be productive of a complete loss 
of sphincter control.

Following a careful review of the evidence, the Board finds 
that the veteran's bowel disability warrants a 30 percent 
evaluation, effective the date of service connection.  In 
reaching this conclusion, the Board notes that, throughout 
this lengthy appeal, the veteran, in his January 1991 hearing 
testimony and in numerous statements, has consistently 
reported that his bowel disability was productive of constant 
leakage, involuntary bowel movements that he was not even 
aware had occurred until he noticed the soilage, and the need 
to wear pads or other protective garments.  Moreover, the 
medical evidence substantiates that his bowel disability was 
productive of these manifestations.  

In this regard, the Board notes that the physician who 
conducted the February 1994 VA rectum and anus examination 
reported that the condition was productive of almost daily 
soiling and incontinence, which required the veteran to wear 
protective pads.  Further, the examiner who performed the 
September 1995 VA rectum and anus examination observed that 
the veteran's garments were soiled and stated that there was 
evidence of fecal leakage during the digital examination.  In 
addition, the physician noted that the veteran wore 
protective pads.  The Board also finds quite significant the 
examiner's recommendation that the veteran have two enemas 
each day to empty his rectum of retained stool to avoid 
having daily fecal leakage.  In light of the foregoing 
clinical findings, the Board concludes that the veteran's 
bowel disability clearly satisfies the criteria for a 30 
percent evaluation under Diagnostic Code 7332 since the date 
of service connection.

The Board further finds, however, that the preponderance of 
the evidence is against a determination that the veteran's 
bowel disability warrants a higher rating.  In this regard, 
the Board notes that evidence does not show that he has 
extensive leakage; indeed, although the February 1994 
diagnosed him as having this manifestation, on the day of the 
examination, that examiner noted that there was "no current 
evidence of soilage or leakage in his undergarments."  As 
such, a higher evaluation under this code is not warranted 
and there are no other applicable codes under this disability 
could be evaluated.  

VII.  Schedular conclusions

A.  Combined evaluation

The Board notes that, as a result of the above 
determinations, the veteran's low back disability and 
neurogenic bladder are each evaluated as 60 percent 
disabling.  Pursuant to the combined ratings table set forth 
in 38 C.F.R. § 4.25, when these ratings are added together, 
it results in a combined 84 percent evaluation.  When the 
initial 30 percent evaluation for the veteran's PTSD is taken 
into consideration, the combined evaluation rises to 89 
percent.  The further application of 38 C.F.R. § 4.25 to the 
veteran's bowel disability, which is also initially evaluated 
as 30 percent disabling, results in a combined 92 percent 
rating.  The overall 92 percent rating is not thereafter 
affected because his remaining service-connected 
disabilities, i.e., his left little finger disability; the 
residuals of his rib and head injuries; and his impotency, 
are each rated as noncompensably disabling.


B.  Extraschedular consideration

Each of the above determinations is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that any of the veteran's 
disabilities reflects so exceptional or unusual a disability 
picture as to warrant the assignment of evaluations higher 
than schedular ratings discussed above on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2001).  There is no 
indication that any of the disabilities result in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period either during the 
course of this lengthy appeal or, for his PTSD and bowel 
disability, since the grants of service connection.  
Moreover, none of the conditions is shown to warrant 
frequent, or indeed, any periods of hospitalization care, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the Board is not required to remand any of the 
above claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VIII.  TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the combined disability rating for the veteran's 
service-connected disabilities is 92 percent.  In addition, 
his low back disability and neurogenic bladder are each rated 
as 60 percent disabling.  The veteran's disabilities thus 
satisfy the requirements set forth in 38 C.F.R. § 4.16.

In numerous statements in support of this claim and in 
written argument submitted on his behalf, the veteran and his 
representative have asserted that the combined effects of the 
veteran service-connected disabilities are so overwhelming 
that he is unemployable and thus entitled to a grant of a 
TDIU.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this capacity, the Board finds that the veteran's 
statements to be credible.  In addition, these statements are 
consistent with the medical evidence showing the severity of 
his low back disability, neurogenic bladder, bowel disability 
and PTSD.  Moreover, there is no medical evidence that even 
suggests that the veteran can work despite the severity of 
these service-connected conditions.  In light of these 
circumstances, the Board concludes that a grant of a TDIU is 
warranted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent rating for low back 
disability is granted.

An increased rating for the residuals of amputation of the 
distal phalanx of the left little finger is denied.

An increased rating for neurogenic bladder, prior to February 
17, 1994, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent rating for neurogenic 
bladder, effective February 17, 1994, is granted.

An increased rating for the residuals of a rib injury is 
denied.

An increased rating for the residuals of a head injury is 
denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for PTSD, 
effective June 2, 1992, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for bowel 
disability, effective August 14, 1989, is granted.

A total disability rating based on individual unemployability 
due to the veteran's service-connected disabilities is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

